DETAILED ACTION
Claims 10-29 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2018, 2/11/2020, and 1/21/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sala et al. (US PGPUB 2019/0118479 A1, hereinafter Sala) in view of Philippi et al. (US Pat. No. 6,483,596 B1, hereinafter Philippi).

Regarding claim 10, Sala teaches an additive manufacturing system (see Abstract; see Fig. 1 and 3-6; see also [0018]-[0022]; see also [0033]-[0034]), comprising: a deposition system (see  Fig. 1 and [0015]-[0017] a position measurement system comprising a position measurement assembly (see Fig. 1 and 3, position measurement system 300 comprising position measurement assembly 302), the position measurement assembly comprising one or more position sensors and one or more mounting brackets attaching the one or more position sensors to the deposition system (see Fig. 3 and [0033]-[0034], measurement assembly 302 includes position sensors and is mountable to current machines, thereby considered by the Examiner as including mounting brackets and attached the deposition system); wherein the deposition system is situated in a fixed position relative to a reference plane (see [0019], deposition system is situated in a fixed vertical position relative to a reference plane at which materials are deposited), the reference plane coinciding with an expected position of a build plane (see [0019], deposition system is situated in a fixed vertical position relative to a reference plane at which materials are deposited on the expected build plane defined by the vertical position of the platform); and wherein the position measurement system is configured to determine a position of the build plane relative to the reference plane and to adjust the reference plane based at least in part on the determined position of the build plane (see [0033], position measurement system determines difference between the expected build plane (the reference plane) and the actual build plane (the build plane) in order to adjust the expected build plane to be coincident with the actual build plane as described).
Sala fails to specifically teach an energy beam system comprising one or more energy beam sources; wherein the position measurement assembly attached to the energy beam system; wherein the 
Philippi teaches an additive manufacturing system comprising an energy beam system comprising one or more energy beam sources (see Fig. 1, additive manufacturing system comprising one or more energy beams 7 as shown); wherein a position measurement assembly is attached to the energy beam system (see Fig. 1 and col. 5, lines 26-41, optical position measurement systems described); wherein the position sensors and one or more mounting brackets attaching the one or more position sensors to the energy beam system (see Fig. 1 and col. 5, lines 26-41, optical measurement system may include pixel scanner or camera, interpreted as being mounted in a fixed position by the Examiner relative to the energy beam system).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Sala such that the position measurement system was used on the system of Philippi. This is because the position measurement system of Sala allows for improved accuracy by correcting for translation errors on of the build plates as described by Sala (see [0025]-[0028]).

Regarding claims 11 and 12, Sala as modified by Philippi above teaches all of the limitations of claim 10.
Furthermore, Sala teaches that the system may be retrofitted and mounted to existing additive manufacturing systems (see [0032]).
Sala as modified by Philippi above fails to specifically teach that the energy beam system comprises: an energy beam generating assembly mounted to an energy beam rail; and wherein the one or more mounting brackets are attached to the energy beam rail, and the one or more position sensors are attached to the one or more mounting brackets; wherein the energy beam generating assembly 
However, Sala teaches that the system may be retrofitted and mounted to existing additive manufacturing systems (see [0032]) which may include the energy beam systems of Philippi as described above.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the system of Sala as modified by Philippi above with well-known bracket and rail systems within housings as is known in the art. This is because rail systems with brackets within housings allow for sensors and energy beam sources to be located in fixed and precise locations while being protected from exterior elements, thereby allowing for improved accuracy the additive manufacturing systems as is known in the art.

Regarding claim 13, Sala as modified by Philippi above teaches all of the limitations of claim 10.
Sala as modified by Philippi above fails to specifically teach that the one or more position sensors comprises at least one of a laser triangulation device, an interferometer, a confocal light sensor, a structured light device, and a modulated light device.
However Sala teaches using an image sensor which senses the displacement of the movable platform relative to a stationary member (see [0032]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Sala as modified by Philippi above such that the image sensor of Sala was replaced with any of the known displacement sensor in the art, e.g. laser triangulation, confocal light sensors, etc. This is because of one of ordinary skill in the art would have chosen the displacement sensor based on the required accuracy and cost considerations of the displacement sensor units.

Regarding claim 14, Sala as modified by Philippi above teaches all of the limitations of claim 10.
Furthermore, Sala teaches that the one or more position sensors comprises a light source and an image sensor, the light source configured to emit a measurement beam that impinges upon the build plane in a field of view of the image sensor, the image sensor configured to detect at least a portion of the light source reflected by the build plane (see [0032], description of light source, image sensor, and operation thereof).

Regarding claim 15, Sala as modified by Philippi above teaches all of the limitations of claims 10 and 14.
Sala as modified by Philippi above fails to specifically teach that the one or more position sensors comprises a projection optical element configured to provide a collimated and/or focused measurement beam.
However Sala teaches using an image sensor which senses the displacement of the movable platform relative to a stationary member (see [0032]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Sala as modified by Philippi above such that the image sensor of Sala was replaced with any of the known displacement sensors in the art, collimated or standard image sensors, etc. This is because of one of ordinary skill in the art would have chosen the displacement sensor based on the required accuracy and cost considerations of the displacement sensor units.

Regarding claim 16, Sala as modified by Philippi above teaches all of the limitations of claims 10 and 14.
Sala as modified by Philippi above fails to specifically teach that the one or more position sensors comprises a projection optical element configured to provide a measurement beam comprising a structured light pattern and/or a modulated light pattern.
However Sala teaches using an image sensor which senses the displacement of the movable platform relative to a stationary member (see [0032]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Sala as modified by Philippi above such that the image sensor of Sala was replaced with any of the known displacement sensor in the art, e.g. laser triangulation, confocal light sensors, etc. This is because of one of ordinary skill in the art would have chosen the displacement sensor based on the required accuracy and cost considerations of the displacement sensor units.

Regarding claim 17, Sala as modified by Philippi above teaches all of the limitations of claim 10.
Sala as modified by Philippi above fails to specifically teach an instrument cladding, wherein at least a portion of the energy beam system is contained within the instrument cladding and/or at least a portion of the position measurement system is contained within the instrument cladding.
However, Sala also teaches that the additive manufacturing system includes distribution equipment (see [0022]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Sala as modified by Philippi above with instrument cladding as is known in the art. This is because instrument cladding protects both the system and the user, thereby providing safe and accurate operation of the system as is known in the art.

claim 18, Sala as modified by Philippi above teaches all of the limitations of claims 10 and 17.
Sala as modified by Philippi above fails to specifically teach that the instrument cladding comprises a bottom surface with one or more ports; and wherein the one or more energy beam sources are configured to project one or more energy beams through the one or more ports and onto the build plane, and/or wherein the one or more position sensors are configured to project one or more measurement beams through the one or more ports and onto the build plane.
However, Sala also teaches that the additive manufacturing system includes distribution equipment (see [0022]), wherein the position sensor may be retrofitted to existing systems (see [0032]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Sala as modified by Philippi above with instrument cladding as is known in the art and wherein the energy beams and/or position sensor beams are incident on the build plane components via through holes. This is because instrument cladding protects both the system and the user, thereby providing safe and accurate operation of the system as is known in the art. Furthermore, through holes in the cladding would be required in order to apply the energy beams in addition to determining the position of the build plane.

Regarding claim 20, Sala as modified by Philippi above teaches all of the limitations of claim 10.
Furthermore, Sala teaches a control system configured to cause the position measurement system to determine the position of the build plane (see [0031]).

Regarding claim 21, Sala as modified by Philippi above teaches all of the limitations of claim 10.
Furthermore, Sala teaches that the additive manufacturing system is configured to perform a method of aligning the reference plane to the build plane, the method comprising: determining, with 

Regarding claim 22, Sala teaches method of aligning a reference plane to a build plane of an additive manufacturing system (see Abstract; see Fig. 1 and 3-6; see also [0018]-[0022]; see also [0033]-[0034], position measurement system determines difference between the expected build plane (the reference plane) and the actual build plane (the build plane) in order to adjust the expected build plane to be coincident with the actual build plane as described), the method comprising: determining, with a position measurement system, a position of a build plane relative to a reference plane for a deposition system (see Fig. 1 and 3, position measurement system 300; see also [0033]-[0034], position measurement system determines difference between the expected build plane (the reference plane) and the actual build plane (the build plane) for a deposition system); and adjusting the reference plane based at least in part on the determined position of the build plane (see [0033], position measurement system determines difference between the expected build plane (the reference plane) and the actual build plane (the build plane) in order to adjust the expected build plane to be coincident with the actual build plane as described); wherein the position measurement system comprises a position measurement assembly attached to the deposition system (see Fig. 1 and 3, position measurement system 300 electrically attached to the deposition system), the position measurement assembly comprising one or more position sensors and one or more mounting brackets attaching the one or more position sensors to the deposition system (see Fig. 3 and [0033]-[0034], measurement assembly 302 includes position sensors and is mountable to current machines, thereby considered by the Examiner as 
Sala fails to specifically teach an energy beam system; wherein the position measurement assembly attached to the energy beam system; wherein the position sensors and one or more mounting brackets attaching the one or more position sensors to the energy beam system; wherein the energy beam system comprising one or more energy beam sources situated in a fixed position relative to a reference plane.
Philippi teaches an additive manufacturing system comprising and energy beam system, see Fig. 1, energy beam 7 and associated system); wherein a position measurement assembly is attached to the energy beam system (see Fig. 1 and col. 5, lines 26-41, optical position measurement systems described); wherein the position sensors and one or more mounting brackets attaching the one or more position sensors to the energy beam system (see Fig. 1 and col. 5, lines 26-41, optical measurement system may include pixel scanner or camera, interpreted as being mounted in a fixed position by the Examiner relative to the energy beam system); and wherein then energy beam system comprising one or more energy beam sources (see Fig. 1, additive manufacturing system comprising one or more energy beams 7 as shown and fixed vertically relative to the reference plane)
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Sala such that the position measurement system was used on the system of Philippi. This is because the position measurement system of Sala allows for improved accuracy by correcting for translation errors on of the build plates as described by Sala (see [0025]-[0028]).

Regarding claim 23, Sala as modified by Philippi above teaches all of the limitations of claim 22.
Furthermore, Sala teaches comparing the position of the build plane to a corresponding position of the reference plane; and adjusting the position of the reference plane based at least in part on the comparison of the position of the build plane to the corresponding position of the reference plane (see Fig. 6; see also [0059]-[0062]; see also [0074]-[0075], description of comparison of build plane and reference plane for the purpose of generating calibration data for the build plane controller).

Regarding claim 24, Sala as modified by Philippi above teaches all of the limitations of claims 22 and 23.
Furthermore, Sala teaches comparing the position of the build plane to the corresponding position of the reference plane comprises: determining one or more error values indicating a divergence of the build plane relative to the reference plane, the one or more error values determined at least in part by comparing one or more build plane-points to a corresponding one or more reference plane-points (see Fig. 6; see also [0059]-[0062]; see also [0074]-[0075], description of comparison of build plane and reference plane for the purpose of generating calibration data for the build plane controller).

Regarding claim 25, Sala as modified by Philippi above teaches all of the limitations of claims 22 and 23.
Sala as modified by Philippi above fails to teach comparing the position of the build plane to the corresponding position of the reference plane comprises: determining a degree of levelness and/or a degree of parallelism between the reference plane and the build plane.
Sala does teach the use of multiple sensors to determine the error between the reference plane and the build plane (see Fig. 4 and 5, sensors 416 positioned so as to monitor several positions of the build plane relative to the reference plane).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Sala as modified by Philippi above, to modify the method of Sala as modified by Philippi above such that the sensors were used to determine offset of the build plane in the vertical direction as well as the angle of the build plane. This would further improve the quality of manufacturing as knowledge of the level of the build plane is required for accurate manufacturing as is known in the art.

Regarding claim 26, Sala as modified by Philippi above teaches all of the limitations of claims 22 and 23.
Furthermore, Sala teaches additively manufacturing at least a portion of one or more objects using the additive manufacturing system; interrupting one or more operations of the additive manufacturing system based at least in part on a comparison of the comparison of the position of the build plane to the corresponding position of the reference plane; and resuming the one or more operations of the additive manufacturing system after adjusting the position of the reference plane based at least in part on the comparison of the position of the build plane to the corresponding position of the reference plane (see Fig. 6; see also [0059]-[0062]; see also [0074]-[0075], description of comparison of build plane and reference plane for the purpose of generating calibration data for the build plane controller; wherein the Examiner interprets that the calibration may occur when necessary during the operation of a build or between builds).

claim 27, Sala as modified by Philippi above teaches all of the limitations of claims 22 and 23.
Furthermore, Sala teaches adjusting the position of the reference plane comprises: transmitting a control command to one or more controllable components of the additive manufacturing system based at least in part on the determined position of the build plane (see Fig. 6; see also [0059]-[0062]; see also [0074]-[0075], description of comparison of build plane and reference plane for the purpose of generating calibration data for the build plane controller).

Regarding claim 28, Sala as modified by Philippi above teaches all of the limitations of claim 22.
Furthermore, Sala teaches determining the position of the build plane and/or adjusting the reference plane prior to, during, or after, operating the energy beam system to additively manufacture at least a portion of a three-dimensional object (see [0074]-[0075], calibration may be integral or separate from the overall system and may be calibrated one-time or periodically; wherein the Examiner interprets that the calibration may occur during the operation of a build or not).

Regarding claim 29, Sala as modified by Philippi above teaches all of the limitations of claim 22.
Furthermore, Sala teaches adjusting the reference plane by an amount of from 1 micrometer to 1,000 micrometers (see [0055], 2 micron adjustment made in this particular example).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sala in view of Philippi as applied to claim 10 above, and further in view of Weaver et al. (US PGPUB 2019/0160741 A1, hereinafter Weaver).

Regarding claim 19, Sala as modified by Philippi above teaches all of the limitations of claim 10.
Sala as modified by Philippi above fails to teach one or more build modules configured to be installed into and removed from the additive manufacturing system, respective ones of the one or more build modules comprising a build plate configured to support sequential layers of powder material defining a powder bed, the build plane corresponding to the top surface of the build plate and/or the powder bed supported by the build plate.
Weaver teaches an additive manufacturing apparatus which includes one or more build modules configured to be installed into and removed from the additive manufacturing system, respective ones of the one or more build modules comprising a build plate configured to support sequential layers of powder material defining a powder bed, the build plane corresponding to the top surface of the build plate and/or the powder bed supported by the build plate (see [0004]-[0005], description of build modules, build plates, and powder supply chambers).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Sala as modified by Philippi above with the build modules of Weaver. This allows for the selection of various build modules to be moved around the system as described by Weaver (see [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855